Citation Nr: 1027928	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from June 1957 to 
November 1967.  He died in January 2006.  The appellant is the 
Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision.


FINDINGS OF FACT

1.  The Veteran died in January 2006 of a self-inflicted gunshot 
wound.

2.  At the time of his death, the Veteran was service connected 
for diabetes mellitus, bilateral peripheral vascular disease, 
coronary artery disease with hypertension, bilateral peripheral 
neuropathy, residuals of a stroke, and impotence.

3.  The Veteran had been rated as totally disabled since February 
1996.

4.  Medical evidence shows that the Veteran's death was a direct 
result of his depression which was caused by his service 
connected disabilities.

5.  The grant of service connection for the cause of the 
Veteran's death renders moot the appellant's claim of entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.






CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.302, 3.312 (2009).
2.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. §§ 1318 is moot.  38 U.S.C.A. § 1318, 
7104 (West 2002); C.F.R. §§ 3.22, 20.101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a pre-existing 
injury in the active military, naval or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a 
Veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  See 38 C.F.R. § 3.312(a).  The issue involved will be 
determined by the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  See id.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the Veteran's death; combined to 
cause death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
causing death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.  Although there are primary causes of 
death that by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
even in such cases, consideration must be given to whether there 
may be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death, where the service-connected condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Id.

However, compensation shall not be paid if a disability is the 
result of the Veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c).  In fact, the Federal Circuit has held that a finding 
of willful misconduct precludes a finding of service connection 
for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  
See Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).

In order for a suicide to constitute willful misconduct, the act 
of self-destruction must be intentional.  A person of unsound 
mind is incapable of forming an intent (mens rea, or guilty mind, 
which is an essential element of crime or willful misconduct).  
It is a constant requirement for a favorable action in a suicide 
case that the precipitating mental unsoundness be service 
connected.  38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound mentally 
that he or she did not realize the consequences of such an act, 
or was unable to resist such impulse is a question to be 
determined in each individual case, based on all available lay 
and medical evidence pertaining to his or her mental condition at 
the time of suicide. The act of suicide or a bona fide attempt is 
considered to be evidence of mental unsoundness.  Therefore, 
where no reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from mental 
unsoundness.  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances which 
could lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b).

The Veteran committed suicide in January 2006.  At the time of his 
death, the Veteran was service connected for a number of disabilities 
including diabetes mellitus, peripheral vascular disease, peripheral 
neuropathy, coronary artery disease, impotence, and residuals of a 
right subcortical stroke.  He was considered 100 percent disabled for 
VA purposes due to his service connected disabilities since February 
1996.  However, he was not service connected for any psychiatric 
disorder, nor had he ever been found to be of unsound mind.

The appellant's representative has argued that at the time of his 
death, the Veteran had a psychiatric disability, such as 
depression, which was the result of his service connected 
disabilities.  The representative suggested that this disability 
was of such severity that it caused him to be of unsound mind at 
the time of his death such that he either did not realize the 
consequence of his actions or was unable to resist such an 
impulse.

VA treatment records do not show that the Veteran was ever 
actually diagnosed with a psychiatric disability during his 
lifetime, and he specifically denied having depression on several 
occasions.  However, screening in December 2005 appears to 
indicate the Veteran did have depression and in May 2007 the 
Veteran's surviving spouse testified that the Veteran was not 
very forthcoming with the doctors in reporting his 
symptomatology.  She reported noticing that the Veteran was 
having mood swings and would become sullen or withdrawn at times.  
She reported that on the day of the Veteran's death she had gone 
to work for about an hour when he called and told her that he 
thought that he may have taken the wrong medication, that he was 
not okay, and that he was going to go shoot himself.  The 
appellant reported that she arrived home five minutes later, but 
he was already dead in the front yard.

Based on the appellant's testimony, the Board remanded the 
appellant's claim to obtain a medical opinion of record as to the 
Veteran's state of mind at the time of his death.

In April 2010, the Veteran's claims file was provided to the 
director of geriatric psychiatry at a VA medical center.  After 
reviewing the file, the geriatric psychiatrist concluded that the 
Veteran did in fact have a psychiatric disability at the time of 
his death that was the result of his service connected 
disabilities; that the psychiatric disability caused the Veteran 
to be of unsound mind at the time of his suicide such that he 
either did not realize the consequences of his actions or was 
unable to resist such an impulse; and that the unsound mind was 
caused by the Veteran's service connected disabilities.

The geriatric psychiatrist explained that based on the evidence 
of record, the Veteran met the criteria for depression and 
cognitive disorder at the time of his death.  The geriatric 
psychiatrist acknowledged that the Veteran had denied being 
depressed, but noted that there were clear depression indicators 
including the appellant's statements, a positive depression 
screening, poor glucose control, non adherence to medication, 
irritability and isolativeness.  Additionally, the geriatric 
psychiatrist noted that while the Veteran had neuropathic and 
joint pain, he did not appear to be taking any pain medications.  
The Veteran was falling more frequently and was becoming less 
physically and socially active.  The geriatric psychiatrist 
explained that pain and poor quality of life increase the 
severity of depression; and that the hallmark of depression in 
older people is its comorbidity with medical illness.  
Additionally, he noted that masked depression is common in this 
population.  Thus, the geriatric psychiatrist concluded that it 
was more likely than not that the Veteran had depression that was 
related to his diabetic complications and that this contributed 
to his death.

The geriatric psychiatrist then explained that MRI findings and 
the results of neuropsychometric testing had shown that evidence 
of cerebrovascular disease is common in diabetics.  He noted that 
the Veteran was service connected for a subcortical CVA; which he 
explained was important, because the structural and functional 
deficits from a CVA can be localized on testing to the frontal 
lobes of the brain, which are important in foresight, planning, 
executive function and inhibiting impulsive actions.  
Additionally, the geriatric psychiatrist explained that when a 
person is depressed, his thinking becomes distorted and 
pessimistic, such that he is unable to see any end to his 
suffering and thinks that others will be better off without him.  
In the Veteran's case, the geriatric psychiatrist concluded that 
the combination of poor executive function and impulse control, 
combined with depressive cognitive distortions, pain and access 
to a gun led to the Veteran's suicide.  Thus, he opined that it 
was more likely than not that the combination of the Veteran's 
service connected disability related depression and vascular 
cognitive impairment caused the Veteran to be of unsound mind at 
the time of his suicide.  

No reasonable adequate motive for the Veteran's suicide is shown 
by the evidence, and the act will therefore be considered to have 
resulted from mental unsoundness.  The medical opinion of record 
confirmed the Veteran was not of sound mind at the time he 
committed suicide and attributed the cause of the Veteran's 
suicide to his two psychiatric conditions (depression and 
cognitive disorder).  

While the Veteran was not service connected for any psychiatric 
disability at the time of his death, the geriatric psychiatrist 
who reviewed the case concluded that it was the Veteran's service 
connected disabilities that caused his psychiatric conditions; 
and he provided a very clear rationale for such a conclusion.  
The geriatric psychiatrist then explained how the psychiatric 
conditions resulted in the Veteran being unsound of mind and 
eventually led to his unfortunate suicide.  As such, the Board 
concludes that the Veteran's service connected disabilities 
either caused or at the very least contributed substantially or 
materially to cause the Veteran's death.  Thus, the criteria for 
service connection for the cause of the Veteran's death have been 
met, and the appellant's claim is granted.

Also on appeal is the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318.  DIC benefits are payable under certain 
circumstances if the service member was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service connected disability that had been totally disabling for 
a specified period of time. DIC benefits granted to a surviving 
spouse under 38 U.S.C.A. § 1318 would be paid in the same manner 
as if the Veteran's death were service connected.38 U.S.C.A. 
§ 1318(a).  The Board's above grant of service connection for the 
cause of the Veteran's death recognizes that his death was the 
proximate result of a disease or injury incurred in service. 
 
The United States Court of Appeals for Veterans Claims (Court) 
has indicated that, only if an appellant's claim for service 
connection for the cause of the Veteran's death is denied under 
38 U.S.C.A. § 1310, does VA have to also consider an appellant's 
DIC claim under the provisions of 38 U.S.C.A. § 1318.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the 
grant of service connection for the cause of the Veteran's death, 
the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot, 
and this aspect of the appellant's claim is dismissed. 
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, VCAA need not be further 
discussed.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


